FILED
                            NOT FOR PUBLICATION                               OCT 21 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No. 13-30257

             Plaintiff - Appellee,              D.C. No. 1:12-cr-00115-SEH-1

       v.
                                                MEMORANDUM*
SONNY CRAZYMULE,

             Defendant - Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                            Submitted October 9, 2014**
                                Portland, Oregon

Before: FISHER, CHRISTEN and NGUYEN, Circuit Judges.

      Sonny Crazymule appeals his conviction for aiding and abetting assault in

violation of 18 U.S.C. §§ 1153(a), 113(a)(6) and 2. We have jurisdiction under 28

U.S.C. § 1291. We affirm.


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. Sufficient evidence supports Crazymule’s conviction. The prosecution

presented evidence Crazymule was present at the scene of the crime on the night of

the assault, called the victim out of the tent, goaded Eddie Widner into committing

the assault, later told a relative he thought he “just killed somebody” and

encouraged a friend of Widner’s to tell Widner to “take the fall” for the crime.

After viewing the evidence in the light most favorable to the prosecution, a rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      2. The district court did not abuse its discretion by issuing a supplemental

jury instruction because the instruction was not impermissibly coercive. “In

assessing the coerciveness of a supplemental instruction, we look to the form of the

jury charge, the period of deliberation following the charge, the total time of

deliberation, and other indicia of coerciveness or pressure.” United States v.

Cuozzo, 962 F.2d 945, 951 (9th Cir. 1992).

      The form of the charge was not coercive. The instruction merely

emphasized the difficulty of the jury’s task and urged it to carefully consider the

instructions, exhibits and testimony before reaching a verdict rather than rushing to

unanimity. Cf. Jenkins v. United States, 380 U.S. 445, 446 (1965). Although the




                                          2
court did not remind jurors to retain their conscientiously held beliefs, it was not

required to do so. See Cuozzo, 962 F.2d at 952.

      The total time of deliberation, as well as the period of deliberation following

issuance of the supplemental instruction, do not demonstrate coercion. Cf. Weaver

v. Thompson, 197 F.3d 359, 365-66 (9th Cir. 1999). Nor are there other indicia of

coercion. It was not clear the jury was actually deadlocked, and the court did not

know the direction of the vote or the nature of the split. See United States v.

Berger, 473 F.3d 1080, 1093-94 (9th Cir. 2007). The record does not show that

minority jurors would have interpreted the supplemental instruction as being

directed at them. Cf. United States v. Sae-Chua, 725 F.2d 530, 532 (9th Cir. 1984).

      AFFIRMED.




                                           3